United States Court of Appeals
                     For the First Circuit

No. 13-1706


                  CORPORATE TECHNOLOGIES, INC.,

                      Plaintiff, Appellee,

                               v.

   BRIAN HARNETT; ONX USA LLC, d/b/a ONX ENTERPRISE SOLUTIONS,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on September 23, 2013 is
amended as follows:

     On the cover sheet, replace "August 23, 2013" with
"September 23, 2013"